Citation Nr: 1339747	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO, which confirmed and continued the previous denial of service connection for an ankle condition and for foot pain.  

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In April 2011, the Board reopened the claims of service connection for left ankle and foot disorders and remanded the appeal for further development.  It has since returned to the Board.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Initially, the Board notes that there is evidence in the claims folder that the Veteran applied for disability benefits from the Social Security Administration.  Although the claim was apparently denied, these records are potentially relevant to the appeal issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).


Service connection for left ankle disorder

In the November 2013 appellate brief, the representative argued that all of the elements were met for a grant of service connection for a left ankle disorder.

In reviewing the claims folder, there appears to be some confusion regarding which ankle the Veteran was claiming and which ankle was service connected. 

Review of service treatment records shows that the Veteran was treated for a right ankle sprain in August 2000.  At the hearing, the Veteran testified that, although the records stated "right" ankle, he actually injured his "left" ankle.  In April 2011, the Board reopened and remanded the issue of service connection for the left ankle.  

The Veteran underwent a VA examination in April 2011.  At that time, the examiner found evidence of chronic left ankle strain and stated that "it certainly had its origin in the military."  

In April 2012, the RO granted service connection for chronic ankle strain claimed as a right ankle condition and assigned a 10 percent evaluation effective July 8, 2008.  The RO stated that this decision represented a total grant of benefits sought on appeal and that the issue was resolved in full.  In July 2012, the RO issued a Supplemental Statement of the Case continuing the denial of service connection for a left ankle disorder.  

As set forth, the appeal issue was that of service connection for a left ankle disorder and the positive VA opinion pertained to the left ankle.  Thus, it appears that the RO erroneously service-connected the right ankle, as opposed to the left.  The RO must take appropriate action on remand to clarify this issue.  



Service connection for a left foot disorder

In the November 2013 appellate brief, the representative argued that, while VA obtained a medical opinion that the left foot bunion was unrelated to trauma during service, the examiner did not comment on whether it was caused or aggravated by the service-connected bilateral ankle problems (i.e., secondary service connection).  

Additionally, the representative argued that it was not clear that the examiner had provided an adequate rationale for the opinion that the bunion was unrelated to service where he specifically limited his commentary to whether it was due to the August 2000 incident involving the ankle.  

On review, the Board finds that this issue must also be remanded.  First, given the representative's arguments as to secondary service connection, the issue must be deferred until it is determined which ankle service connection is established for.  

Second, the Board agrees that further medical opinion is warranted.  In this regard, the Board observes that a foot abnormality was noted on entrance to service and that the Veteran was seen for complaints of left foot pain in September 1999.  

In April 2011, the VA examiner stated that the bunion had nothing to do with the past trauma or military time and in June 2012, he stated that the left foot bunion bony deformity was not related to trauma of the ankle during military service time.  There is no indication that he considered the in-service left foot complaints or findings and secondary service connection, to include aggravation, was not adequately addressed.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should request records from the Social Security Administration pertaining to any claim for disability benefits filed by the Veteran.  The procedures set forth at 38 C.F.R. § 3.159(c)(2) with regard to Federal records should be followed.  Any records obtained should be associated with the claims folder or virtual folder. 

2.  The RO must review the April 2011 VA examination report, which provided a positive nexus opinion as to the left ankle, and determine whether the April 2012 rating, which granted service connection for a right ankle condition, is correct.  The RO should take all appropriate action to clarify which ankle is service-connected.  

3.  Thereafter, the RO must return the April 2011 VA examination report and the June 2012 addendum for further opinion.  If the previous VA examiner is not available, further opinion should be obtained by a similarly qualified VA examiner.  The claims folder, to include any electronic records, must be available for review.
 
The examiner is specifically requested to review the service treatment records, to include the May 1993 enlistment examination documenting abnormality of the feet and the September 1999 note indicating that the Veteran had a sharp pain in his left foot.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed left foot disorder is related to or was otherwise aggravated during active military service.  

If the examiner determines that any left foot disorder is not related to active military service, then he should provide an opinion as to whether it is at least as likely as not that the left foot disorder is proximately due to or aggravated by any service-connected ankle disability.  

A complete rationale must be offered for any opinion provided.  

4.  After completing all indicated development, the RO should readjudicate the appeal issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

